Citation Nr: 1047065	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement of the appellant to receive, on behalf of the 
Veteran's minor children, an apportionment of the Veteran's 
disability compensation in an amount greater than $250.00, 
monthly.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to March 
1984.  The appellant is his former spouse and the mother to two 
of the Veteran's children.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a September 2004 special 
apportionment decision of the Regional Office (RO) in Atlanta, 
Georgia, which awarded an apportionment of the Veteran's 
disability compensation of $250.00 monthly for the Veteran's 
minor children, effective from April 21, 2004.  The appellant 
disagreed with the amount of the apportionment.  

In November 2007, the Veteran appeared before the undersigned 
Veterans Law Judge at the RO in Atlanta, Georgia.  A transcript 
of that hearing is of record.  

In January 2008, the Board remanded the issue on appeal for 
further development.  The case was returned to the Board by the 
Houston, Texas RO.  


FINDINGS OF FACT

1.  P.F. and A.F. are the children of the Veteran and the 
appellant.  

2.  The Veteran is in receipt of a total disability evaluation 
based on individual unemployability due to service connected 
disorders, and Social Security Administration disability 
benefits.

3.  The apportionment of the Veteran's benefits in the amount of 
$250.00 a month in support of his children is reasonable, the 
evidence does not demonstrate that the Veteran has failed to pay 
or a need for a greater apportionment due to hardship.

CONCLUSION OF LAW

The requirements for an apportionment of the Veteran's disability 
benefits in excess of $250 monthly on behalf of his children have 
not been met.  38 U.S.C.A. §§ 101(31), 5103, 5103A, 5307 (West 
2002 and Supp. 2010); 38 C.F.R. §§ 3.205, 3.450, 3.451, 3.452 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  

The VCAA, however, does not apply to decisions regarding how 
benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  An apportionment decision involves deciding how existing 
benefits are to be paid; thus, under Sims, the VCAA is not 
applicable to this claim and will not be further discussed.  
Nonetheless, the RO informed the appellant at all stages what was 
needed for her to prove her claim and offered to assist her.  See 
generally 38 C.F.R. § 3.159(c).  Moreover, both parties were 
provided the requisite notices under VA's contested claim 
procedures.

In January 2008, the case was remanded to the VA RO Atlanta (via 
the Appeals Management Center (AMC), in Washington, D.C.).  The 
purpose of the remand was to obtain details regarding the incomes 
of both the Veteran and the appellant, and to verify the amount 
of the Veteran's Social Security Administration disability 
benefits.  All of the actions previously sought by the Board 
through its prior development request appear to have been 
substantially completed as directed, and the appellant does not 
contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  Subsequently, a supplemental statement of the case 
(SSOC) was issued in June 2010, which continued the previous 
denial.  

Governing Law and Regulations
 
Compensation benefits payable to a Veteran may be apportioned if 
the Veteran is not residing with his children and the Veteran is 
not reasonably discharging his responsibility for the children's 
support.  No apportionment is made where the Veteran is providing 
for dependents.  38 C.F.R. § 3.450.
 
Where hardship is shown to exist, compensation may be specially 
apportioned between the Veteran and his dependents on the basis 
of the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is given to 
such factors as the amount of VA benefits payable, other income 
and resources of the Veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
Veteran, his dependents and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
Veteran's benefits would constitute undue hardship on him or her, 
while apportionment of less than 20 percent of his benefits would 
not provide a reasonable amount for any apportionee.  38 C.F.R. § 
3.451.
 
A Veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit payment of 
a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) 
(2010).

Factual Background and Analysis

In April 2004, the appellant claimed entitlement to an 
apportionment of her ex-husband's (the Veteran's) disability 
benefits on behalf of their two minor children, P.F. and A.F.  In 
September 2004, and at a time when the Veteran was receiving 
compensation based on a total disability evaluation based on 
individual unemployability due to service connected disorders, 
the RO awarded the appellant $250 per month as a special 
apportionment of the Veteran's benefits beginning on May 1, 2004.  
In a November 2004 statement, the appellant stated that she felt 
she was entitled to an apportionment in excess of $250.  A 
supplemental statement of the case was furnished in February 2005 
and the appellant filed a VA-9 substantive appeal in April of 
that year.

The appellant testified before the undersigned Veterans Law Judge 
in November 2007.  During her hearing, the appellant testified 
that the Veteran was substantially 
in arrears in his court-ordered child support payments.  In 
addition, she reported that the Veteran was working and thus his 
income may be greater than the financial data used by the RO in 
its apportionment award.  

In its January 2008 remand, the Board found that there was 
insufficient information concerning the income of both the 
Veteran and the appellant.  The Board remanded the issue so that 
the AMC/RO could obtain detailed information regarding the income 
of both parties to include information regarding support payments 
that the Veteran had made or had failed to make.  Accordingly, 
the RO, in December 2008, requested that the Veteran and the 
appellant, respectively, fill out an Information Regarding 
Apportionment of Beneficiary Award form (Form 21-0788).  

The Veteran submitted this form in January 2009.  In his form, 
the Veteran stated that the appellant was his ex-wife and that he 
made contributions to her of $300 per month on a monthly basis.  
The Veteran further stated that he received $2500 in retirement 
or annuities and $1500 from the Social Security Administration 
and that this was his only income.  

The appellant, though informed that the RO required it, failed to 
supply such information.  The June 2010 supplemental statement of 
the case cited the appellant's failure to provide such 
information in its findings, but the appellant still has not 
submitted the requested information. 

As stated above, apportionments are available for the protection 
of a Veteran's minor children who are experiencing hardship.  38 
C.F.R. § 3.451.  In order to find in favor of an increased 
apportionment, then, such hardship must be demonstrated.  The RO 
both identified and requested the information required to 
establish hardship.  The appellant, nonetheless, failed to 
provide such information.  "If a[n] [appellant] wishes help, 
[s]he cannot passively wait for it in those circumstances where 
[s]he may or should have information that is essential in 
obtaining the putative evidence."  See Kowalski v. Nicholson, 19 
Vet.App. 171 (2005) (citing  Dusek v. Derwinski, 2 Vet.App. 519, 
522 (1992)) (quoting Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991)).

In this case, the failure of the appellant to provide information 
regarding her income has made it impossible to find that a higher 
apportionment is reasonable.  Accordingly, the Board finds that 
the original award of $250 per month is an appropriate 
apportionment.

The appellant's claim is denied.


ORDER

Entitlement to an apportionment of the Veteran's disability 
compensation in an amount greater than $250.00 monthly, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


